Moreover, writ relief is generally available only when there is no plain,
                    speedy, and adequate remedy in the ordinary course of law. NRS 34.170;
                    Int? Game Tech., 124 Nev. at 197, 179 P.3d at 558. Generally, an appeal
                    is an adequate legal remedy precluding writ relief. Pan, 120 Nev. at 224,
                    88 P.3d at 841.
                                Having considered the petition, we are not persuaded that our
                    intervention is warranted at this time. NRAP 21(b)(1); Pan, 120 Nev. at
                    228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly,
                    we
                                ORDER the petition DENIED.



                                                                                         C.J.



                                                                                           J.



                                                                                           J.
                                                             Saitta


                    cc: Hon. Richard Wagner, District Judge
                         Attorney General/Transportation Division/Carson City
                         RanaIli & Zaniel, LLC/Reno
                         Bradshaw Law LLC
                         Pershing County Clerk




SUPREME    Courrr
      OF
    NEVADA
                                                         2
(0) 1947A cleto